DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This notice of allowance is in response to the Request for Continued Examination and the Terminal Disclaimer filed on 31 January 2022 and the PTAB’s rendered decision on 7 December 2021.
	Claims 9 and 19 were cancelled.
	Claims 1 and 11 have been amended.
	All rejections from the previous office action have been withdrawn as necessitated by the amendment and the approved filed Terminal Disclaimer.
	Claims 1-8, 10-18, and 20 are pending. Claims 1 and 11 are independent claims. 

Terminal Disclaimer
The terminal disclaimer filed on 1/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9753747 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in the amended independent claims 1, and 1 as result of the Request for Continued Examination (RCE). Prior to the amendment in the RCE, the combination of the cited prior art, Johnson, Andrew, Engel, and Lipinski, taught the subject matter of retrieving, by a configuration application on a computer system from a centralized configuration data store, configuration metadata and first configuration data, the configuration metadata comprising a first configuration element of a first user application on the computer system and a second configuration element of a second user application on the computer system, and the first configuration data comprising a first data value for the first configuration element; generating, using the configuration application, a graphical user interface, the graphical user interface comprising: a first data entry field pre-populated with the first data value retrieved from the centralized configuration data store, and a second data entry field associated with the second configuration element; storing, by the configuration application in the centralized configuration data store, a second configuration data comprising a second data value for the second configuration element, wherein: the second data value is received via the second data entry field of the graphical user interface, the first configuration data is used by the first user application during execution for configuration of the first user application, and the second configuration data is used by the second user application during execution for configuration of the second user application; executing, by the computer system, a first time configuration wizard to receive and store third configuration data in the centralized configuration data store, wherein: the first time configuration wizard provides an interface for entry of one or more data values for one or more configuration elements of a third user application, the first time configuration wizard requires entry of a third data value associated with a third configuration element of the third user application to store within the third configuration data, the third configuration element is a setting required by the third user application to execute properly, and the third configuration data is used by the third user application during execution for configuration of the third user application; and executing, by the computer system, each user application by retrieving the associated configuration data from the centralized configuration data store and using the associated configuration data to configure the user application for execution. It noted that the Board (PTAB) agreed that the combination of Johnson, Andrew, Engel, and Lipinski taught the combined subject matter. (See decision rendered on 12/17/21)  However, with the amendment filed in the RCE, the mentioned prior art as disclosed and in addition no other prior art, does not teach the claimed inventions as a whole as claimed; therefore, the claims are allowable. Furthermore, when in combination (the prior art), the combination of the prior art does not teach the claim invention after being amended. Therefore, no prior art exists, individually or in combination, teaches the claimed invention as a whole since the prior art fails to disclose or suggest each of the amended limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177